DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the amendments and arguments filed on 10/14/2020.
Claim 1, 2, and 6-9 have been amended.
Claims 3, 4, and 5 have been cancelled. 
Claims 1, 2, and 6-9 are currently pending and have been examined.


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-147851, filed on 12/07/2019.



Response to Arguments

Claims 1-7 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejections under 35 U.S.C. 112.
Applicant’s arguments with respect to rejection of claims 1-9 under 35 U.S.C. § 101 have been fully considered, but are not persuasive.  Please see the updated rejection below.
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1, 2 and 6-9 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 8 is directed to a method/process.  A process is a statutory category for patentability.  Claim 1 is drawn to a system including a processor and non-transitory media.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. Claim 9 is directed toward a computer-program product tangibly embodied in a non-transitory machine-readable storage medium.  Therefore the claim is drawn to an article of manufacture which is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1, representative of claims 8 and 9, includes the following limitations:
An information processing apparatus comprising
a processor that is installed in a host vehicle and is programmed to: 
create first information on the basis of an image of a first vehicle captured by a camera provided on the host vehicle and on which a user is aboard, the first information comprising information regarding a license plate of the first vehicle; 
send the first information to a server apparatus, the first information being information used to identify an advertisement displayed by a display apparatus provided on the first vehicle; 

obtain first second information, which relates to a specific location related to an the advertisement displayed by the display apparatus provided on the first vehicle, the second information being obtained from the server apparatus that manages distribution of the advertisement to the first vehicle; 
obtain route information, which is information about a route to the specific location, on the basis of the first second information; and 
providing provide the obtained route information to the user
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of facilitating and distributing advertising by gathering user data and advertising data and targeting relevant consumers, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0004-0008]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claims 1, 8 and 9 recite an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1, representative of claims 8 and 9, includes the following limitations:
An information processing apparatus comprising
a processor that is installed in a host vehicle and is programmed to: 
create first information on the basis of an image of a first vehicle captured by a camera provided on the host vehicle and on which a user is aboard, the first information comprising information regarding a license plate of the first vehicle; 
send the first information to a server apparatus, the first information being information used to identify an advertisement displayed by a display apparatus provided on the first vehicle; 
obtain first second information, which relates to a specific location related to an the advertisement displayed by the display apparatus provided on the first vehicle, the second information being obtained from the server apparatus that manages distribution of the advertisement to the first vehicle; 
obtain route information, which is information about a route to the specific location, on the basis of the first second information; and 
providing provide the obtained route information to the user
These additional elements are not indicative of integration into a practical application because:
Regarding the “processor,” “vehicle”, “camera,” and “a server apparatus,” and “display apparatus” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2 and 6 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “processor,” “vehicle”, “camera,” and “a server apparatus,” and “display apparatus” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2 and 6 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho (US 2019/0222885), in view of Doane (US 9,965,768) and Cabrera (2019/0251600).

Claim 1, 8, 9:
Cho discloses:
An information processing apparatus comprising (processors, memory, storage, see [0135]):
a processor that is installed in a host vehicle and is programmed to:(processors, memory, storage, see [0135]): 
create a first information on the basis of an image of a first vehicle captured by a camera provided on the host vehicle and on which a user is aboard, …(a vehicle following behind another displaying an ad uses its camera (513) to capture ad information, see figure 5, [0072, 0073, 0098]);

Send the first information to a server apparatus, the first information being information used to identify an advertisement displayed by a display apparatus provided on the first vehicle (advertisement data from the server, see [0008]; identifying advertisement displayed by vehicle, see [0017, 0029, 0072]);
obtain second information (obtaining an advertisement, see [0037]), which relates to a specific location (advertisement based on location, see [0037]) related to the advertisement displayed by the display apparatus provided on the first vehicle (advertisement, based on location, from one or more connected vehicles, see [0037]), the second information being obtained from the server apparatus that manages distribution of the advertisement to the first vehicle (inter-vehicle transmission/distribution of advertising data, see [0008, 0012, 0014]); 
obtain route information (generating a route based on a reward calculation, see [0032, 90033, 0128])…; and 
provide the obtained route information to the user (providing the calculated route information, see figures 8A-C, [0128]).
Cho does not disclose:
the first information comprising information regarding a license plate of the first vehicle 
which is information about a route to the specific location, on the basis of the second information  
Doane teaches:
which is information about a route to the specific location, on the basis of the second information (direct viewer to the location of the advertised entity, see Figures 5A-C, C14 L 32 – C15 L6)
Cabrera teaches:
the first information comprising information regarding a license plate of the first vehicle (identifying a target by capturing an image of the vehicle’s license plate, see [0068])
It would have been obvious to one of ordinary skill in the art to combine the system and method for delivering advertisement content to connected vehicles of Cho with the location-based mobile advertising of Doane because 1) a need exists for providing dynamic, targeted advertising on the outside of vehicles (see Cho [0004-0005]); and 2) a need exists for providing localized advertising and incentives to users (see Doane C1 L5-29).  A more effective mobile advertisement platform will be created by combining the inter-connected vehicle data sharing and targeted advertising elements of Cho with the advertisement data derived navigational functionality of Doane. 
It would have been obvious to one of ordinary skill in the art to combine the system and method for delivering advertisement content to connected vehicles of Cho with the location-based mobile advertising of Doane and the vehicle mounted directed advertisement system of Cabrera because 1) a need exists for providing dynamic, targeted advertising on the outside of vehicles (see Cho [0004-0005]); 2) a need exists for providing localized advertising and incentives to users (see Doane C1 L5-29); and 3) a need exists to identify potential advertising targets in vehicles for mobile advertising (see Cabrera [0009, 0010]).  A more effective mobile advertisement platform will be created by combining the inter-connected vehicle data sharing and targeted advertising elements of Cho with the advertisement data derived navigational functionality of Doane and the identifying techniques of Cabrera. 
Claim 2. 
The combination of Cho and Doane discloses each element of claim 1 above; Cho further discloses:
wherein the processor is further programmed to obtain the second information by performing an inter-vehicle communication with the first vehicle (inter-vehicle transmission of advertising data, see [0008, 0012, 0014]).
Claim 6. 
The combination of Cho and Doane discloses each element of claim 1 above; Cho further discloses:
wherein the processor is further programmed to obtain the first information by performing an inter-vehicle communication with the first vehicle (vehicle to vehicle communication system 517, see figure 5A, [0071, 0085]).
Claim 7. 
The combination of Cho and Doane discloses each element of claim 1 above; Cho further discloses:
wherein when the processor obtains a plurality of pieces of the second information (advertisement data, see [0037]), the processor obtains a plurality of pieces of the route information (generating routes for the user, see figures 8A-C, [0128]) … and provide the plurality of pieces of route information to the user with prioritization (providing calculated routes and routing options, see figure 8B, [0128]).
Doane teaches:
[[route information]] corresponding respectively to them [[advertisements]] (direct viewer to the location of the advertised entity, see Figures 5A-C, C14 L 32 – C15 L6)
It would have been obvious to one of ordinary skill in the art to combine the system and method for delivering advertisement content to connected vehicles of Cho with the location-based mobile advertising of Doane because 1) a need exists for providing dynamic, targeted advertising on the outside of vehicles (see Cho [0004-0005]); and 2) a need exists for providing localized advertising and incentives to users (see Doane C1 L5-29).  A more effective mobile advertisement platform will be created by combining the inter-connected vehicle data sharing and targeted advertising elements of Cho with the advertisement data derived navigational functionality of Doane. 

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to advertisements targeted to moving vehicles.
U.S. Pub No. 2018/0137538 to Hacker disclosing an advertising system using camera to identify and target vehicles.
U.S. Pub No. 2016/0216130 to Abramson disclosing vehicle based advertising and navigation systems.
U.S. Pub No. 2016/0180709 to Rider disclosing a system using digital signage to target vehicles.
U.S. Pub No. 2015/0317687 to Ramesh disclosing a system using digital signage to target vehicles.
U.S. Patent No. 9,832,610 to Herz disclosing a system for collecting and identifying relevant data in transportation network.
U.S. Patent No. 8,693,733 to Harrison disclosing a method of targeting advertising based on license plate recognition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682